Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 1 of 32

EXHIBIT A

As stated in Defendants The TJX Companies, Inc. and Marshalls of MA, Inc.’s Notice of

Removal, Defendants attach certified copies of the following documents:

1.

2.

10.

Plaintiff's Original Petition, filed April 29, 2021;
Request for Issuance of Service, TTX Companies, Inc. filed April 29, 2021;

Request for Issuance of Service, TJX Companies, Inc. d/b/a Marshalls filed April
29, 2021;

Request for Issuance of Service, Marshalls of MA, Inc. filed April 29, 2021;
Filing letter, filed April 29, 2021;

Citation served TJX Companies Inc, (d/b/a Marshalls) by delivering to the Texas
Secretary of State, filed May 19, 2021;

Citation served Marshalls of MA, Inc. by delivering to the Texas Secretary of State
filed May 19, 2021;

Citation served TIX Companies, Inc. by delivering to the Texas Secretary of State,
filed May 20, 2021;

Original Answer of Defendants The TIX Companies, Inc. and Marshalls of MA,
Inc., filed June 4, 2021; and

Docket Sheet.

 
Certified Document Number: 95592438 - Page | of 7

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 2 of 32

4/29/2021 5:53 PM
Marilyn Burgess ~ District Clerk Harris Gounty
Envelope No. 52975015

2021 -25827 / Court: 21 5 By: Maria Rodriguez

Filed: 4/29/2021 5:53 PM

CAUSE NO, _
LINDA ORTIZ CONTRERAS IN THE DISTRICT COURT
Plaintiff
VS. OF HARRIS COUNTY, TEXAS
T]X COMPANIES, INC.,

TYX COMPANIBS, INC. D/B/A

MARSHALLS, MARSHALLS OF MA, INC.

JOHN/JANE DOE AND JOHN/JANE DOE
Defendants

§
§
§
§
§
§
§
§
§
§

___ JUDICIAL DISTRICT
PLAINTIFF'S FIRST ORIGINAL PETITION
COMES NOW LINDA ORTIZ CONTRERAS, Plaintiff, complaining of TJX
COMPANIES, INC,, TIX COMPANIES, INC. D/B/A MARSHALLS, MARSHALLS OF MA,

INC., AND JOHN/JANE DOE Defendants, and for cause of action shows:

A. APPLICABLE DISCOVERY CONTROL PLAN

1, Plaintiff intends to conduct discovery under Level 2 of the Texas Rule of Crvil
Procedure 190.3.
B. PARTIES
2. Plaintiff, LINDA ORTIZ CONTRERAS, is an individual and resident of Houston,

Harris County, ‘Texas.

3. Defendant, T]X COMPANIES, INC. is a foreign company organized and existing
under the laws of Massachusetts whose principal office is located at 770 Cochituate Road,
Framingham, MA 01701 and may be served with process by serving the Texas Secretary of State at
1019 Brazos Street, Austin, Texas 78701, as Defendant’s agent for service because Defendant has not

designated or maintained a resident agent for service of process in Texas.

 

 
Certified Document Number: 95592438 - Page 2 of 7

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 3 of 32

4, Defendant, TIX COMPANIES, INC. D/B/A MARSHALLS is a foreign company
organized and existing under the laws of Massachusetts whose principal office is located at 770
Cochituate Road, Framingham, MA 01701 and may be served with process by serving the ‘T’exas
Secretary of State at 1019 Brazos Street, Austin, Texas 78701, as Defendant’s agent for service because

Defendant has not designated or maintained a resident agent for service of process in Texas.

5. Defendant, MARSHALLS OF MA, INC. is a foreign company organized and existing
under the laws of Massachusetts whose principal office is located at 770 Cochituate Road,
Framingham, MA 01701 and may be served with process by serving the Texas Secretary of State at
1019 Brazos Street, Austin, Texas 78701, as Defendant’s agent for service because Defendant has not

designated or maintained a resident agent for service of process in Texas.

6. Defendant, JOHN/JANE DOE, is an unknown employee of ‘TTX COMPANIES,
INC., TEX COMPANIES, INC. D/B/A MARSHALLS and MARSHALLS OF MA, INC., who was
designated to supervise the fitting room area, at the time of the incident made the basis of this suit.
This Defendant’s identity and whereabouts are currently unknown. Plaintiff files suit against this
“John/Jane Doe” defendant for the purpose of preserving the Statute of Limitations against this
Defendant and intends to serve said individual with citation and process when his/her identity

becomes known.

ENUE AND JURISDICTION

7 Venue is proper in Harris County, Texas because all or a substantial part of the events

or omissions occurred in this county.

 

 

 
Certified Document Number: 95592438 - Page 3 of 7

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 4 of 32

8. The Court has jurisdiction over Defendants because Defendants engage in business in
Harris County, Texas. ‘The Court has jurisdiction over the controversy because the damages are within

the jurisdictional limits of this Court.

D. FACTS

9. On April 29, 2019, Plaintiff, LINDA ORTIZ CONTRERAS, was shopping at
defendants’ store located at 5760 Hollister St, Houston, Texas 77040 operated under the name of
Marshalls. As Plaintiff went into the fitting rooms provided by Defendants at the store for tts patrons,
Plaintiff closed the door and as the door was closing, it fell off the hinges and hit Plaintiff on the head.

Plaintiff notified JOHN/JANE DOE. a Marshalls employee who wrote a report of the incident.

E, PREMISES LIABILITY

 

10. Plaintiff, LINDA ORTIZ CONTRERAS, was an invitee at the time of the injury
because she was a customer at Defendants’ store. Because Defendants’ business was open to the
public, Defendants extended an invitation to Plaintiff to shop at Defendants’ store. Defendants thus

owed Plaintiff the duty to inspect the premises and maintain them in a reasonably safe manner.

11. Defendants were the owner and operator of the Marshalls store where Plaintiff was

injured,

12. The condition on the premises posed an unreasonable risk of harm. The faulty broken
door was a foreseeable risk that a customer in the store, specifically in the fitting rooms, would receive

injuties.

 

 
Certified Document Number: 95592438 - Page 4 of 7

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 5 of 32

13. Defendants knew or reasonably should have known of the conditions of the premises
because Defendants, and/or its agents, servants or employees were aware that the doors were not

secured properly and required maintenance.

14. Defendants had a duty to use ordinary care to ensure that the premises did not present
a danger to Plaintiff. This duty includes the duty to inspect and the duty to warn or to cure.
Defendants breached their duty of care by both failing to inspect, failing to make the condition
reasonably safe and failing to adequately warn the Plaintiff of any possible tisks while using their fitting

rooms.

15, Defendants’ breach of duty proximately caused injury to Plaintiff, which resulted in

Plaintiff's injuries.

16. Plaintiff seeks unliquidated damages within the jurisdictional limits of this court.

FE, NEGLIGENT ACTIVITY

 

17. In the alternative, Plaintiff would show that the injury to Plaintiff was due in whole
or in part to the negligence of Defendants, TIX COMPANIES, INC., T)X COMPANIES, INC.
D/B/A MARSHALLS, MARSHALLS OF MA, INC., its agents, servants, and/or employees in
failing to use ordinary care to protect persons from dangerous activities. Specifically, Defendants
their agents, servants, and/or employees failed to warn Plaintiff of the dangerous activity that caused

the injuries made the basis of this suit occurred.

 

 
Certified Document Number: 95592438 - Page 5 of 7

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 6 of 32

18. ‘The foregoing acts or omissions constituted negligence that in whole or in part
caused the occurrence made the basis of this action, and the injuries and damages that Plaintiff

suffered.

G. DAMAGES

19. As a result of Defendants’ negligence, Plaintiff suffered the following damages, which

are within the jurisdictional limits of this Court:

a. Physical pain in the past, present and future;
b. Mental anguish in the past, present and future;
c, Physical impairment in the past, present and future;
d, Medical expenses in the past, present and future;
é, Physical disfigurement in the past, present and future;
é Lost wages; and
f, Loss of earning capacity.
H, PRAYER

20. Plaintiff has suffered in the past and will suffer in the future bodily injuries as a result
of the incident made the basis of this suit. Upon trial of this cause, Plaintiff will respectfully requests
the Court or jury to determine the amount of loss that Plaintiff has incurred in the past and will
incur in the future, not only from a financial standpoint, but also in terms of good health and
freedom from pain and worry as a direct and proximate result of Defendants’ negligence. ‘There are

certain elements of damages provided by law that Plaintiff is entitled to have the Court or jury 1n this

 
Certified Document Number: 95592438 - Page 6 of 7

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 7 of 32

case consider to determine the sum of money, for each element, that will fairly and reasonably
compensate them for the injuries, damages and losses incurred in the past and to be incurred in the
future.

21. Plaintiff believes that a fair and reasonable assessment of the damages and losses
sustained as a result of Defendants’ acts, omissions and/or conduct is within the jurtsdictional limits
of this Court.

22. Under Rule 47 of the Texas Rules of Civil Procedure, Plaintiff is required to state the
amount of monetary relief sought. Plaintiff believes each element of damage referenced above and
sought by Plaintiff is solely within the sound discretion of the jury and will rely on the jury to
determine the amount of damages to be awarded to Plaintiff. However, pursuant to Rule 47 of the
‘Texas Rules of Civil Procedure, and in order to comply with the Rule only, Plaintiff states that she
seeks monetary relief over $250,000.00 in the aggregate for all elements of recovery.
Notwithstanding this required Rule 47 disclosure, the Plaintiff relies upon the good judgment of the
jury. Plaintiff reserves the right to amend this amount prior to trial,

Respectfully submitted,

GOMEL & ASSOCIATES, P.C.

 

 

Corey Gomel

State Bar No. 08115150
Dominique Bartholet
State Bar No. 24034335

1177 W. Loop South, Suite 1400
Houston, Texas 77027

(713) 961-7777 Telephone

(713) 961-7773 Telecopier

dbartholet@713abogado.com
ATTORNEYS FOR PLAINTIFF

 

 
Certified Document Number: 95592438 - Page 7 of 7

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 8 of 32

DEFENDANTS DESIGNATED E-SERVICE EMAIL ADDRESS

The following is the designated electronic service email addresses for Plaintiffs attorney(s) for all
electronically served documents and notices, filed and unfiled, pursuant to the Tex. R. Civ. P.
21(6)(2) and 21(a): dbartholet@713abogado.com and alma@713abogado.com. Please be advised,
this is the ONLY electronic service email addresses for the above-referenced Plaintiffs attorney(s).
Service through any other email address will be considered INVALID.

 
Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 9 of 32

“ of . HARA, ,

: oe ee a ‘.
i —y Z *y o. 5
Oo; , S
iO: i Zi
et poses
‘ %" oy

*, 7 Saucsgaet wa . ae

9G

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this May 13, 2021

Certified Document Number: 95592438 Total Pages: 7

Muily Saypso

Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com

 

 
Certified Document Number: 95592439 - Page 1 of 1

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 10 of 32
4/29/2021 5:53:34 PM

Harris Gounty

Maryinesiut PES: 215 RSET

MARRIS COUNTY DISTRICT CL Filed; 4/29/2021 5:53:34 PM

 

  

YE Carading (EC, Box 4951 | Houston, Texas ?P210-a00T | B32 8208 | yaw, bedligtnietelerk.com

Request for Issuance of Service
CASE NUMBER: CURRENT COURT:

 

Name(s) of Documents to be served: Original Petition / Citation

FILE DATE: 04/29/2021 Month/Day/Year
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be

Served):

Issue Service to: TJX COMPANIES, INC,

Address of Service: 1019 Brazos Street

City, State & Zip; Austin, Texas 78701

Agent (if applicable) Texas Secretary of State

TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)

 

Citation [| Citation by Posting [J Citation by Publication C] Citations Rule 106 Service

0 Citation Scire Facias Newspaper

{_] Temporary Restraining Order C1 Precept LJ Notice
{_] Protective Order
C] Secretary of State Citation ($12.00) C} Capias (not an E-Issuance) LI Attachment

[] Certiorari [-] Highway Commission ($12.00)

C] Commissioner of Insurance ($12.00) C] Hague Convention ($16.00) CI Garnishment
[-] Habeas Corpus [_] Injunction ["] Sequestration
[] Subpoena

[_] Other (Please Describe)

(See additional Forms for Post Judgment Service)

 

 

 

SERVICE BY (check one):

[-] ATTORNEY PICK-UP (phone) [v] E-Issuance by District Clerk
[| MAIL to attorney at: (No Service Copy Fees Charged)
[|] CONSTABLE Noeie: The email raved wilh EileTexas.gov mast be

 
 

|_|] CERTIFIED MAIL by District Clerk used to reirleve the E-Issaance Service Documents.
Visit wow. hedisiriciclark.com: for more iustructions.

 

[] CIVIL PROCESS SERVER - Authorized Person to Pick-up: Phone:

OTHER, explain e-service to silvia@713abogado.com

 

Issuance of Service Requested By: Attorney/Party Name: Dominique Bartholet Bar # or ID 24034335
Mailing Address:_1177 West Loop South, Suite 1400
Phone Number:(713) 961-7777

Marilyn Burgess - District Clerk

 

 

 

 
Case 4:21-cv-01877 Documenti1-1 Filed on 06/09/21 in TXSD

 

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this May 13,2021

Certified Document Number: 95592439 Total Pages: 1

Moity Burgeo

Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

Page 11 of 32

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal

please e-mail support@hcdistrictelerk.com

 

 

 
Certified Document Number: 95592440 - Page | of 1

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD_ Page 12 of 32
4/29/2021 5:53:34 PM

Harris County
Mar Envelope No: 52975015
rt: 215 By: RODRIGUEZ, MARIA V
NARRIS COU Nyy SISTRICT CLERK Filed: 4/29/2024 8:53:34 PM

AGO. | 832-92 /-S8 PE wawashedistrctelark.com

 

      

AY, Caraling PEL Bax 5) ts fouston, Texas ?P21O

Request for Issuance of Service
CASE NUMBER: CURRENT COURT:

 

Name(s) of Documents to be served: Original Petition / Citation

FILE DATE: 04/29/2021 Month/Day/Year
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be

Served);

Issue Service to: TJX COMPANIES, INC, D/B/A MARSHALLS
Address of Service: 1019 Brazos Street

City, State & Zip: Austin, Texas 78/01

Agent (if applicable) Texas Secretary of State

TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)

 

Citation [[] Citation by Posting [] Citation by Publication ["] Citations Rule 106 Service
CT] Citation Scire Facias Newspaper

{_] Temporary Restraining Order [] Precept [] Notice

[] Protective Order

[] Secretary of State Citation ($12.00) [[} Capias (not an E-Issuance) [] Attachment

] Certiorari (Highway Commission ($12.00)

[| Commissioner of Insurance ($12.00) CT] Hague Convention ($16.00) I Garnishment
[[] Habeas Corpus {_] Injunction [_] Sequestration
["] Subpoena

{_] Other (Please Describe)

 

(See additional Forms for Post Judgment Service)

 

 

SERVICE BY (check one):

[| ATTORNEY PICK-UP (phone) E-Issuance by District Clerk

[ ] MAIL to attorney at: (No Service Copy Fees Charged)

[.] CONSTABLE Noeie; The email registered with Bfle'Pexas.gov mast be
[_] CERTIFIED MAIL by District Clerk used fo reirieve t rance Service Documents,

 

Wisit ware hedistrictelerk.cam for more insiractions.
[-] CIVIL PROCESS SERVER - Authorized Person to Pick-up: Phone:

OTHER, expiain e-service to silvia@713abogado.com

 

Issuance of Service Requested By: Attorney/Party Name: Dominique Bartholet Bar # or ID 24034335

Mailing Address: 1177 West L h, Sui
Phone Number: (713) 961-7777

Marilyn Burgess - District Clerk

 

 
Case 4:21-cv-01877 Document 1-1

 

], Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this May 13,202]

Filed on 06/09/21 in TXSD

Certified Document Number: 95592440 Total Pages: 1

Moy Bango

Marilyn Burgess, DISTRICT CLERK.
HARRIS COUNTY, TEXAS

Page 13 of 32

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid, If there is a question regarding the validity of this document and or seal

please e-mail support@hcdistrictclerk.com

 

 

 
 

Certified Document Number: 95592441 - Page 1 of 1

Case 4:21-cv-01877 Documenti1-1 Filed on 06/09/21 in TXSD Page 14 of 32
4/29/2021 5:53:34 PM
Marilyn Burgess - District Clerk
Mar Envel be No’ 52975015
nvelope No
. AbY. MBF BES 2415 By: RODRIGUEZ, MARIA V

HARRIS COUNTY DISTRICT CL Filed: 4/29/2021 6:53:34 PM

207, Caraiing | f.0. Bow 4651 P Houston, Texas PIELOAEE VL | B22 7-S800 | wens hedistrecte rlarkcr

 

 

Request for Issuance of Service
CASE NUMBER; _ ; CURRENT COURT:

 

Name(s) of Documents to be served: Original Petition / Citation

 

FILE DATE: 04/29/2021 Month/Day/Year
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be
Served):

Issue Service to: MARSHALLS OF MA, INC.

Address of Service: 1019 Brazos Street

City, State & Zip: Austin, Texas 78701

Agent (if applicable) Texas Secretary of State

TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)

 

{] Citation Scire Facias Newspaper.

(See additional Forms for Post Judgment Service)

[] ATTORNEY PICK-UP (phone) E-Issuance by District Clerk

[-] MAIL to attorney at: (No Service Copy Fees Charged)

[] CONSTABLE Neie: The email registered with EfileTexas. gov mast be
[_] CERTIFIED MAIL by District Clerk used to relieve the B-Issnance Service Documents.

 

Citation [[] Citation by Posting [| Citation by Publication il Citations Rule 106 Service

["] Temporary Restraining Order [] Precept [] Notice
["] Protective Order
{_] Secretary of State Citation ($12.00) [-] Capias (not an E-Issuance) [} Attachment

[] Certiorari [] Highway Commission ($12.00)

| Commissioner of Insurance ($12.00) CJ Hague Convention ($16.00) rl Garnishment
[-] Habeas Corpus [[] Injunction ["] Sequestration
[] Subpoena

[_] Other (Please Describe)

 

 

SERVICE BY (check one):

Visit wow. hedisirictclerk.com for more instructions.
[] CIVIL PROCESS SERVER - Authorized Person to Pick-up: Phone:

OTHER, explain e-service to silvia@713abogada.com

 

 

Issuance of Service Requested By: Attorney/Party Name: Dominique Bartholet Bar # or ID 24034335 __
Mailing Address: 1177 West Loop South, Suite 1400
Phone Number: (713) 961-7777

 
Case 4:21-cv-01877 Documenti1-1 Filed on 06/09/21 in TXSD

 

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this May 13,2021

Certified Document Number: 95592441 Total Pages: 1

Moily Bugs

Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

Page 15 of 32

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal

please e-mail support@hcdistrictelerk.com

 
Certified Document Number: 9559244? - Page 1 of i

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 16 of 32
4/29/2021 5:53:34 PM

GOMEL & ASSOCIATIS, B.C. Nari County ~ District Clerk
4 yi S, AL LAW Envelope No: 52975015

ozs SBAT eit: 215 SREB
HOUSTON, TEXAS 77027-9086 Filed: 4/29/2021 6:53:34 PM

TELEPHONE (713) 961-7777
FACSIMILE (783) 961-7773
OFFICE QU3A BOGADO.COM

COREY COMET,
DORUNIUE BARTHOLET

Via Mlectranic Piling
December 18, 2020

My. Marilyn Burgess

Harris County District Clerk
PCL Box 4654

Houston, Texas 77210-4651

Re: Cause No. Linda Crtiz Contreras ya, TIX Companies,
tne., TIX Companies, Inc, d/b/a Marshalls, Marshatls of Ma, foc.

mum fUdiclal Gistedet

Dear Ms, Burgess:
Attached for electronic filing are the following documents:
fh Plaintiff's Original Betivion.

Please return the citation via e-service to silvia@7l3abogade.com. If you have any
cpiestions regarding the foregoing, please do not hesitate to call our office.

Very truly yours,

 

DB /ag
Attachments

 

 
Case 4:21-cv-01877 Documenti1-1 Filed on 06/09/21 in TXSD

peer ee
oak Tere

o cof PAR

 

Faeas

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office

this May 13,2021

Certified Document Number: 9559244? Total Pages: |

Muily~ Burgeo

Marilyn Burgess, DISTRICT CLERK.
HARRIS COUNTY, TEXAS

Page 17 of 32

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are yalid. If there is a question regarding the validity of this document and or seal

please e-mail support@hcdistrictclerk.com

 

 
Certified Document Number: 95923548 - Page 1 of 2

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 18 of 32

6/19/2021 1:37 PM
Marltyn Burgess - District Clerk Harris County

Envelope No, 53600127
CAUSE NO. 202125827 By: Lakeisha Williams

Filed: 5/19/2021 4:37 PM

 

COPY OF PLEADING PROVIDED BY PLT

 

RECEIPT NO.
886036 .
TRACKING NO: 73866093
EML
Plaintiff: In The 215thdudicial District
CONTRERAS, LINDA ORTIZ Court of Harris County, TX
va,
Defendant:

dx COMPANIES INC Houston, Texas

CITATION (SECRETARY OF STATE NON-RESIDENT)

THE STATE OF TEXAS
County of Harris

To; TUX COMPANIES INC (D/B/A MARSHALLS) MAY BE SERVED BY SERVING
THE TEXAS SECRETARY OF STATE

1019 BRAZOS STREET AUSTIN TEXAS 78701

FORWARD TO;

770 COCHITUATE ROAD, FRAMINGHAM MA 01701

 

Attached is a copy of PLAINTIFF'S ORIGINAL PETITION,

This instrument was filed on April 29, 2021 in the above cited cause number and court, The
instrument attached describes the claim against you.

YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file
a written answer with the District Clerk who issued this citation by 20:00 a.m. on the
Monday next following the expiration date of 20 days after you were served this citation and
petition, a default judgment may be taken against you. In addition to filing a written
answer with the clerk, you may be required to make initial disclosures to the other parties
of this suit. These disclosures generally must be made no later than 30 days after you file
your answer with the clerk, Find out more at TexasLawHelp.org.

TO OFFICER SERVING: .
This citation was issued onApril 30, 2021, under my hand and seai of said court,

_ “Met. Bunge

 

ale HARA, .
issued at the request of: Me pee Man Marilyn Burgess, District Clerk
BARTHOLET, DOMINIQUE BOUSSAC oe 2 Harris County, Texas
4177 WEST LOOP SOUTH SUITRH 1400 . \z 201 Caroline, Houston TX 77002
HOUSTON, TX 77027 \é Js (POBox 4651, Houston, TX 77210)
743-961-7777 neat wd
Bar Number: 24034335 a Oe

, i
‘ematutastt®™

Generated By: MARTA RODRIGUEZ

AFFIDAVIT
ATTACHED

 
Certified Document Number: 95923548 - Page 2 of 2

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 19 of 32

AFFIDAVIT OF SERVICE

State of Texas County of Hartis 215th Judicial District Court
Case Number: 2021-25827

Plaintiff:
LINDA ORTIZ CONTRERAS

¥a.

Defendant:
TJX COMPANIES, INC., et al

Recelved these papers on the 13th day of May, 20214 at 4:00 pm to be served on TJX COMPANIES, INC. D/B/A
MARSHALLS by delivering to THE TEXAS SECRETARY OF STATE, 1019 Brazos St., ist Floor Lobby, Austin, Travis
County, TX 78704,

I, Vivian Smith, being duly sworn, depose and say that on the 14th day of May, 2024 at 1:35 pm, Ff:

delivered true duplicate copies of this Citation together with Plaintiff's First Original Patition to the within named

defendant, TIX COMPANIES, INC. D/B/A MARSHALLS by delivering to THE TEXAS SECRETARY OF STATE, by and

through its designated agent, MIGHAEL ORTA, at the address of: 1048 Brazos St., 1st Floor Lobby, Austin, Travis

gounty, Ks 78701, having first endorsed upon both coptes of such process the date of dellvary and tendering the $55
tatutory Fes,

| certify that | am approved by the Judicial Branch Certification Commission, Misc. Docket No, G5-9122 under rule 103, 504,
and 501.2 af the TRCP to deliver citatlons and olher notlces from any District, County and Justice Courts in and for the State
of Texas, | am competent to make this oath; | am not less than 18 years of age, | am not a parly to the above-referenced
cause, | have not been convicted of a felony or a crime of moral turpitude, and | am not interested in the outcome of the
above-referenced cause.

 

Subscribed and Sworn to bafore me on the 14th day of

 

       

 

May, 2021 by the afflant who Is personally known to me, Vivian Siifth
cae spam TFA PSC-12617, Exp. 6/31/2022
Cl
= a tah SG
a = BS Be. % Our Job Serial Number: THP-2021002359
NOTARY PUBLIC = ;* ©, % Ref: 8660477, 5680559
=i ; =
z= 5 4% » $ 3
Cony © Near Fs < Process Sarvar's Toolbox V8.2
hy, nrec,tOA0l =

%
oAgTRs*
Wyrnprrrerrros,
“4, DEW
CRE ERAS

 

 
Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 20 of 32

 

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date,

Witness my official hand and seal of office
this June 9, 2021

 

Certified Document Number: 95923548 Total Pages: 2

 

 

Mai Barge

Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictelerk.com
Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 21 of 32

5/19/2024 4:37 PM

Marilyn Burgess - District Clerk Harris County

Envelope No. 3800127

CAUSE NO. 202125827 By: Lakeisha Williams

Filed: 5/19/2021 1:37 PM
COPY OF PLEADING PROVIDED BY PLT

 

RECEIPT NO,
886036
TRACKING NO: 73866094

. EML
Plaintiff: In The 215thdudicial District
CONTRERAS, LINDA ORTI2 Court of Harris County, ©X
VS,
Defendant:
TJX COMPANIES INC Houston, Texas

 

Certified Document Number: 95923549 - Page | of 2

CITATION (SECRETARY OF STATE NON-RESIDENT)

THE STATE OF TEXAS
County of Harris

To: MARSHALLS OF MA INC MAY BE SERVED BY SERVING TH TEXAS SECRETARY OF STATE
1019 BRAZOS STREET AUSTIN TEXAS 78701
FORWARD TO:

770 COCHITUATE ROAD, FRAMINGHAM MA 01701

Altached is a copy of PLAINTIFF'S ORIGINAL PETITION,

This instrument was filed on April 29, 2021 in the above cited cause number and court. The
instrument attached describes the claim against you.

YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file
a written answer with the District Clerk who issued this citation by 10:00 a.m. on the
Monday next following the expiration date of 20 days after you were served this citation and
petition, a default judgment may be taken against yon. in addition to filing a written
answer with the clerk, you may be required to make initial disclosures to the other parties
of this suit. These disclosures generally must be mada no later than 30 days after you file
your answer with the clerk. Find out more at TexasLawHelp.org.

TO OFFICER SERVING;
This citation was issued onApril 30, 2021, under my hand and seal of said court.

 

 

dat the request of: AEX Marilyn Burgess, District Clerk
BARTHOLET, DOMINIQUE BOUSSAC fe 2 Harris County, Texas
1177 WEST LOOP SOUTH SUITE 1400 i ‘e 201 Caroline, Houston TX 77002
HOUSTON, TX 77027 \5, {POBox 4651, Houston, TX 77210)
713-961-7777 Sot sity
Bar Number: 24034335 se

Hea Pr ua

Generated By: MARTA RODRIGUEZ

 

4 13 [D. AVI [T
ATTACHED

£ wane

 
Certified Document Number: 95923549 - Page 2 of 2

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 22 of 32

AFFIDAVIT OF SERVICE

State of Texas County of Harris 216th Judicial District Court
Case Number: 2021-26827

Plaintiff;
LINDA ORTIZ CONTRERAS

VS.

Defendant:
TIX COMPANIES, INC., et al

Recelved these papers on the 13th day of May, 2021 at 4:00 pm to be served on MARSHALLS OF MA, INC. by deilvering
to THE TEXAS SECRETARY OF STATE, 1019 Brazes St, 1st Floor Lobby, Austin, Travis County, TX 78701,

i, Vivian Smith, being duly sworn, depose and say that on tha 14th day of May, 2021 at 1:35 pm, f:

delivered trua duplicate coples of this Citation together with Plalntlff's First Original Petition to the within named
defendant, MARSHALLS OF MA, ING, by delivering to THE TEXAS SECRETARY OF STATE, by and through its designated
agent, MICHAEL ORTA, at the address of: 1019 Brazos 5t., 19¢ Floor Lobby, Austin, Travis County, TX 78704, having
first andorsed upon both coples of such process the date of delivery and tendering the $55 Statutory Fee.

i cartify that | am approved by the Judicial Branch Certification Commission, Misc, Docket No. 05-9422 under rule 103, 504,
and §01.2 of the TRCP to deliver citations and other notices from any District, Gounty and Justice Courts In and for the State
of Texas, | am competent to make thls oath; | am nol less than 18 years of age, | am not a party to the above-referenced
cause, | have not been convicted of a felony or a crime of moral turpitude, and | am not Interested in the outcome of the
above-referenced cause,

 

 

 

 

Subscribed and Sworn to before me on the 14th day of Win- as
ary, ADS T by tine affent salty és parsorally’ krnoverr 00 vite, Niviai Bai
tiny, PSC-12617, Exp. 5/31/2022
s Soot! Aa Lou ‘,
. ee rs . Ls . + 2
a4 = non Pugte® % Our Job Serial Number: THP-202 1002368
{OTARE PUBLIC = ; “oy, Z — Ref: 5660267, 6660477, 8660559
i : 2
= 4 + =
Copii eae 4 Date engi, we Process Server's Toolhex V8. 12
% sy OFT =
*

= * a” =
“appellee ‘<
ap BES 1.920
HAWS

 
Case 4:21-cv-01877 Documenti1-1 Filed on 06/09/21 in TXSD

 

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this June 9, 2021

 

Certified Document Number: 95923549 Total Pages: 2

Mir- Bay

Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

Page 23 of 32

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal

please e-mail support@hcdistrictclerk.com

 

 
Certified Document Number: 95937950 - Page 1 of 2

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 24 of 32

6/20/2021 10:27 AM

Marilyn Burgess - District Clerk Harris County

: Envelope No, 536335614

CAUSE NO, 202125827 By: Lakeisha Williams

Filed: 5/20/2021 10:27 AM
COPY OF PLEADING PROVIDED BY PLT

 

RECEIPT NO.

886036

TRACKING NO: 73866090

EMD

Plaintiff: | , : In The 215thdJudicial District
CONTRERAS, LINDA ORTIZ Court of Harris County, TX
vs,
Defendant:
TJX COMPANIES INC Houston, Texas

 

CITATION {SECRETARY OF STATE NON-RESIDENT)

THE STATE OF THXAS
County of Harris

To: TJX COMPANIES INC MAY BE SERVED BY SERVING THE TEXAS SECRETARY OF STATE
1019 BRAZOS STREET AUSTIN TEXAS 78701
FORWARD TO:

770 COCHITUATE ROAD, FRAMINGHAM MA 01701

Attached is a copy of PLAINTIFF'S ORIGINAL PETITION.

This instrument was filed on April 29, 2021 in the above cited cause number and court. The
instrument attached describes the claim against you.

YOU HAVE BREN SUED. You may employ an attorney. If you or your attorney do nok file
a written answer with the District Clerk who issued this citation by 10:00 a.m. on the
Monday next following the expiration date of 20 days after you were served this citation and
petition, a default judgment may be taken against you. in addition to filing a written
answer with the clerk, you may be required to make initial disciosures to the other parties
of thie suit. These disclosures generally must be made no later than 30 days after you file
your answer with the clerk. Find out more at TexasLawHelp.org,

TO OFFICER SERVING:
This citation was issued onApril 306, 2021, under my hand and seal of said court.

a Mauiby Benga

ww hy,
issued at the request of: Fenn Marilyn Burgess, District Clerk
BARTHOLET, DOMINIQUE BOUSSAC F VO Harris County, Texas
4177 WEST LOOP SOUTH- SUITE 1400 o z 201 Caroline, Houston TX 77002
HOUSTON, TX 77027 SN 3) {POBox 4651, Houston, TX 77210)
713-961-7777 Veo ‘ aes
Bar Number; 24034335 call

1
ronan

Generated By: MARIA RODRIGUEZ

APFIDAVIT

a ane APE ~ TD
‘A r é A 4 . cine)

; eet atthe be ol

 

 

 

 

 

 
Certified Document Number: 95937950 - Page 2 of 2

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 25 of 32

AFFIDAVIT OF SERVICE

State of Texas County of Harrls 215th Judicial District Court
Case Number: 2021-25827

Plaintiff:
LINDA ORTIZ CONTRERAS

vs.

Defendant:
TJX COMPANIES, INC,, et al

Received thesa papers on the 13th day of May, 2021 al 4:00 pm to be served on TJX COMPANIES, INC. by delivering to
THE TEXAS SECRETARY OF STATE, 1019 Brazos St., ist Floor Lobby, Austin, Travis County, TX 78701.

I, Vivlan Smith, being duly sworn, depose and say that on the 14th day of May, 2024 at 4:35 pin, i:

dellvered irue duplicate coples of this Citation together with Plaintiff's First Original Petition to the within named
defendant, TJX COMPANIES, INC. by delivering to THE TEXAS SECRETARY OF STATE, by and through its designated
agent, MICHAEL ORTA, at the address of. 1016 Brazos St, ist Floor Lobby, Austin, Travis County, TX 78701, having
first endorsed upon both copies of such process the date of delivary and tendering the $55 Statutary Fee.

' cartlfy that | am approved by the Judicial Branch Certification Commission, Misc, Docket No. 05-9122 uncer rule 103, 501,
and 501.2 of the TRCP to deilver citalions and other notices from any District, County and Justica Courts in and for the State
of Texas, | am competent to make this oath; | am not less than 18 years of age, | am not a parly to the above-referenced
cause, | have nol bean convicted of a falony or a crime of mora! turpitude, and | am not Interasted In the outcome of the
above-referenced cause.

    

Subsc¢ribed and Sworn to before me on the 17th day of

 

 

  

 

day, 2024 by the affiant who is personally known fo me. Vivian Smith
; ee = mutt; nae PSC-12617, Exp. 5/31/2022
Spagetti gpSoomssenr : ay L Thy,
FE SN,
= > ate Yap, % Our Job Serial Number: THP-2021002360
NOTARY PUBLIC = fe oO”, ¢ Ref; 5660659
=f 3; =
Eitan 3; =
= «4 A Oo +
= We ai ‘=
Bz soforee w =
% toons $

OTe
Gy Sy shee eee WS
Yn Reg 1S
HOS

Copyright © 1992-2021 Database Sorvices, Inc, - Process Server's Toa!box V8.2b

CVT A

 

 

 

 

 
Case 4:21-cv-01877 Documenti1-1 Filed on 06/09/21 in TXSD

pans vie wee,

Tok, HARRY," ",
i $ : sas
7 OF , St
iol : i
Sy imei
% ne we an 1
"4 Sy Senay oh’
“hey g * $ eo

[, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this June 9, 2021

 

Certified Document Number: 95937950 Total Pages: 2

Maly Bunt

Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

Page 26 of 32

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal

please e-mail support@hedistrictclerk.com

 
Certified Document Number: 96201864 - Page 1 of 4

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD_ Page 27 of 32

6/4/2021 5:09 PM

Marilyn Burgess ~ District Clerk Harris County
Envelope No. 54129229

By: Iris Cailins

Filed: 6/4/2021 5:09 PM

CAUSE NO. 2021-25827

LINDA ORTIZ CONTRERAS IN THE DISTRICT COURT OF

VS. HARRIS COUNTY, TEXAS
TIX COMPANIES, INC., TIX
COMPANIES, INC, D/B/A
MARSHALLS, MARSHALLS OF MA,
INC, JOHN/JANE DOE AND
JOHN/JANE DOE

CGR 600 UEP 60D 8GR 0O0 60? 60? 6OD

215T JUDICIAL DISTRICT

ORIGINAL ANSWER OF DEFENDANTS
THE TJX COMPANIES, INC, AND MARSHALLS OF MA, INC.

TO THE HONORABLE JUDGE OF SAID COURT:

COME NOW, THE TJX COMPANIES, INC., incorrectly named as TJX
COMPANIES, INC. D/B/A MARSHALLS and MARSHALLS OF MA, INC., Defendants in
the above-entitled and numbered cause, and in answer to Plaintiff's Original Petition, would
respectfully show unto the Court as follows:

i,
GENERAL DENIAL

Defendants deny each and every, singular and all, the allegations contained in Plaintiff's

Petition, say that the allegations therein are not true, either in whole or in part, and demand strict

 

proof thereof,
If.
AFFIRMATIVE DEFENSES
1, Defendants seek the jury submission of Plaintiff's comparative responsibility

pursuant to Chapters 32 and 33 of the Texas Civil Practice & Remedies Code.
2. Plaintiff's damages, if any, are limited to only those damages actually paid on

behalf of Plaintiff pursuant to § 41.0105 of the Tex. Civ. Prac, & Rem, Code.
3. Pleading further, alternatively, and by way of affirmative defense, Defendants

would show, in the unlikely event that any liability is found on the part of the Defendants, that

 
Certified Document Number: 96201864 - Page 2 of 4

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 28 of 32

such liability be reduced by the percentage of the causation found to have resulted from the acts
or omissions of any other third parties.

4, Pleading further, alternatively, and by way of affirmative defense, Defendants
would state that in the unlikely event that an adverse judgment would be rendered against it,
Defendants would respectfully request all available credits and/or offsets as provided by the Texas
Civil Practice and Remedies Code and under Texas law.

5. Pleading further, and in the alternative, if such is necessary, and subject to the
foregoing pleas and without waiving same, this action is subject to the proportionate responsibility
provisions of Chapter 33 of the TEXAS CIVIL PRACTICE AND REMEDIES CODE, including
(without limitation) the requirement of § 33.003, thereof that the trier of fact determine the relative
responsibility of the Plaintiff, and responsible third parties.

6. Pleading further, alternatively, and by way of affirmative defense, Defendants
would show that any claims for medical or health care expenses must be limited to the amounts
actually paid or incurred by or on behalf of Plaintiff pursuant to TEX. CIV. PRAC. & REM. CODE
§ 41.0105.

7, Pleading further, aiternatively, and by way of affirmative defense, Defendants
would show that, pursuant to Section 18.091 of the TEX. CIV. PRAC. & REM. CODE., to the
extent that Plaintiff is seeking recovery for loss of earnings, lost wages, loss of earning capacity,
and/or loss of contributions of pecuniary value, evidence of this alleged loss must be presented by
Plaintiff in the form of a net loss after reduction for income tax payments, or unpaid tax liability
to any federal income tax law.

&, Pleading further, alternatively, and by way of affirmative defense, Defendants

invoke limitations on interest, both prejudgment and post-judgment, contained in Chapter 304 of

 

 
Certified Document Number: 96201864 - Page 3 of 4

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 29 of 32

the TEX. FIN. CODE, Prejudgment interest on alleged future damages, if any, may not be assessed
or recovered.

9, Pleading further, alternatively, and by way of affirmative defense, Defendants have
no actual or constructive notice of any premise defect or other unreasonably dangerous condition
in connection with the alleged incident,

II.
JURY DEMAND

10. Defendants respectfully demand a jury for the trial of this matter, and hereby tender
the jury fee,

IV.
DIRECTED COMMUNICATION

11. Forward all communications regarding this matter to Kevin B. Tompkins at
ktompkins@hartlinebarger.com; Jenni Fann at jfann@hartlinebarger.com, and Catrina Edling at
cedling@hartlinebarger.com. Failure to include all requested individuals referenced above in all
communications, notices, and filings, shall be deemed inadequate service.

WHEREFORE, PREMISES CONSIDERED, Defendants, THE TJX COMPANIES,
INC., incorrectly named as TJX COMPANIES, INC. D/B/A MARSHALLS and
MARSHALLS OF MA, INC., pray that Plaintiff take nothing by reason of this suit, that
Defendants be discharged, and that they go hence with their costs, and for all such other and further
relief, both general and special, at law and in equity, to which Defendants may show themselves

to be justly entitled.

 

 

 
Certified Document Number: 96201864 - Page 4 of 4

Case 4:21-cv-01877 Document 1-1 Filed on 06/09/21 in TXSD Page 30 of 32

Respectfully submitted,
HARTLINE BARGER LLP

/s/ Kevin B. Tompkins

 

Kevin B. Tompkins

State Bar No, 20125690
Marshail G. Rosenberg

State Bar No, 12771450

1980 Post Oak Blvd., Suite 1800
Houston, Texas 77056
Telephone: 713-759-1990
Facsimile: 713-652-2419
ktompkins@hartlinebarger.com
mrosenberg(@hartlinebarger.com
ATTORNEYS FOR DEFENDANTS

 

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing instrument was served upon
the parties listed below by the method(s) indicated on June 4, 2021

Corey Gomel

Dominique Bartholet

Gomel & Associates, P.C.

1177 W. Loop South, Suite 1400
Houston, Texas 77027
dbartholet@7 L3abrogada.com

/s/ Kevin B. Tompkins
Kevin B, Tompkins

 

 
Case 4:21-cv-01877 Documenti1-1 Filed on 06/09/21 in TXSD

.”
oF

é A, pe te ‘Ss +
: Sy "4 © 4
io: . St
: : = :
* a é a
AO op oft

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this June.9, 2021

 

Certified Document Number: 96201864 Total Pages: 4

Moi Ben

Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

Page 31 of 32

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal

please e-mail support@hcdistrictclerk.com

 

 

 
Case 4:21-cv-01877 Documenti1-1 Filed on 06/09/21 in TXSD

Harris County Docket Sheet

Page 32 of 32

 

2021-25827
COURT: 215th

FILED DATE: 4/29/2021
CASE TYPE: Premises

 

 

 

CONTRERAS, LINDA ORTIZ
Attorney: BARTHOLET, DOMINIQUE BOUSSAC

VS.
TJX COMPANIES INC

Attorney: TOMPKINS, KEVIN BRENT

 

 

 

 

 

 

 

 

2021-25827
215

Page 1 of 1
6/9/2021 9:18:03 AM

 
